The court has read, studied, and considered the record, including the bill of exceptions, in this case, sitting en banc.
We are persuaded that no useful purpose would be served by a discussion of the testimony; but, assuming the duty placed upon us by the law, We find that "after allowing all reasonable presumptions of its correctness, the preponderance of the evidence against the verdict is so decided as to clearly convince the court that it is wrong and unjust." Cobb v. Malone and Collins, 92 Ala. 630, 9 So. 738. It therefore becomes our duty to hold that the trial court was in error in refusing to grant appellant's motion to set aside the verdict of the jury and grant him a new trial.
For this error the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.